 1   BAKER BOTTS L.L.P.                               KEKER, VAN NEST & PETERS LLP
      Kurt M. Pankratz (SBN 24013291) (Pro Hac Vice) Robert A. Van Nest - # 84065
 2    kurt.pankratz@bakerbotts.com                    rvannest@keker.com
      Chad C. Walters (SBN 24034730) (Pro Hac Vice) Leo L. Lam - # 181861
 3                                                    llam@keker.com
      chad.walters@bakerbotts.com                     Matthew M. Werdegar - # 200470
      James Williams (SBN 24075284) (Pro Hac Vice) mwerdegar@keker.com
 4
      james.williams@bakerbotts.com                   Michelle Ybarra - # 260697
 5    Harrison Rich (SBN 24083730) (Pro Hac Vice)     mybarra@keker.com
      harrison.rich@bakerbotts.com                    Jay Rapaport - # 281964
 6    Clarke Stavinoha (SBN 24093198) (Pro Hac Vice) jrapaport@keker.com
      clarke.stavinoha@bakerbotts.com                 Bailey W. Heaps - # 295870
 7                                                    bheaps@keker.com
      Bryan D. Parrish (SBN 24089039) (Pro Hac Vice) David J. Rosen - # 296139
 8    bryan.parrish@bakerbotts.com                    drosen@keker.com
      Morgan E. Grissum (SBN 24084387) (Pro Hac Vice) Katie Lynn Joyce - # 308263
 9    morgan.grissum@bakerbotts.com                   kjoyce@keker.com
     Casey L. Shomaker (SBN 24110359) (Pro Hac Vice) Anna A. Porto - # 319903
10   casey.shomaker@bakerbotts.com                    aporto@keker.com
      2001 Ross Avenue, Suite 700                     633 Battery Street
11    Dallas, TX 75201                                San Francisco, CA 94111-1809
      Tel: (214) 953-6500/Fax: (214) 953-6503         Telephone:     415 391 5400
12                                                    Facsimile:     415 397 7188
      Wayne O. Stacy (SBN 341579)
13    wayne.stacy@bakerbotts.com                      Attorneys for Defendant
      101 California Street, Suite 3600               ZSCALER, INC.
14    San Francisco, CA 94111
      Tel: (415) 291-6206/Fax: (415) 291-6306
15
     Jennifer C. Tempesta (SBN 4397089) (Pro Hac
16   Vice)
     jennifer.tempesta@bakerbotts.com
17   30 Rockefeller Plaza
     New York, NY 10112
18   Tel: (212) 408-2500/Fax: (212) 408-2501
19    Attorneys for Plaintiffs
      SYMANTEC CORPORATION and
20    SYMANTEC LIMITED
21                        UNITED STATES DISTRICT COURT
                  NORTHERN DISTRICT OF CALIFORNIA – SAN FRANCISCO
22

23   SYMANTEC CORPORATION and                      Case No. 3:17-cv-04414-JST
     SYMANTEC LIMITED,
24                                                 STIPULATED REQUEST AND
                   Plaintiffs,                     [PROPOSED] ORDER EXTENDING AND
25                                                 ADDING DEADLINES FOR ASSIGNOR
            vs.                                    ESTOPPEL DISCOVERY
26
     ZSCALER, INC.,
27
                   Defendant.
28
         STIPULATED REQUEST AND [PROPOSED] ORDER EXTENDING AND ADDING
         DEADLINES FOR ASSIGNOR ESTOPPEL DISCOVERY - Case: 3:17-CV-04414-JST
 1           Plaintiffs Symantec Corporation and Symantec Limited (“Symantec”) and Defendant

 2   Zscaler, Inc., (“Zscaler”), by and through their respective counsel, hereby stipulate and agree as

 3   follows:

 4           WHEREAS, the Court issued an Amended Scheduling Order (ECF 108) setting

 5   additional and amended case deadlines for assignor estoppel discovery;

 6           WHEREAS, the Court granted a First Stipulated Request Extending Deadlines for

 7   Assignor Estoppel Discovery set forth in the Amended Scheduling Order (ECF 132);

 8           WHEREAS, the Court granted a Second Stipulated Request Extending and Adding

 9   Deadlines for Assignor Estoppel Discovery set forth in the Amended Scheduling Order (ECF

10   156);

11           WHEREAS, Symantec and Zscaler have agreed to extend and amend the deadline for

12   service of expert declarations related to assignor estoppel set forth in the Second Stipulated

13   Request;

14           NOW, THEREFORE, THE PARTIES HEREBY AGREE AND STIPULATE TO

15   request an order from the Court extending and amending the deadline for serving expert

16   declarations related to assignor estoppel as set forth below:

17                                                                                    Proposed
                           Event                                Deadline
                                                                                      Deadline
18
     Service of fact witness declarations related to
                                                          February 14, 2019     No change.
19   assignor estoppel

20   Service of expert declarations related to assignor
                                                          February 14, 2019     February 25, 2019
     estoppel
21
     Completion of deposition discovery                   March 7, 2019         No change.
22
     Zscaler’s opening brief for partial summary
                                                          March 21, 2019        No change.
23   judgment on assignor estoppel

24   Symantec’s opening/opposition brief for partial
                                                          April 4, 2019         No change.
     summary judgement on assignor estoppel
25
     Zscaler’s opposition/reply brief                     April 18, 2019        No change.
26

27   Symantec’s reply brief                               April 25, 2019        No change.

28   Technology tutorial                                  March 19, 2019 at     No change.

                              STIPULATED REQUEST AND [PROPOSED] ORDER
                                          Case: 3:17-CV-04414-JST
                                                   1:30 p.m.
 1
                                                   April 9, 2019 at 1:30
 2    Claim construction hearing                                           No change.
                                                   p.m.
 3
      Hearing on summary judgment regarding
                                                   May 16, 2019               No change.
 4    assignor estoppel

 5

 6    DATED: February 13, 2019.

 7    Respectfully submitted,

 8
     BAKER BOTTS L.L.P.                            KEKER, VAN NEST & PETERS LLP
 9

10    /s/ James C. Williams                        /s/ Matthew M. Werdegar
     Kurt M. Pankratz (SBN 24013291) (Pro Hac       Robert A. Van Nest - # 84065
11    Vice)                                         rvannest@keker.com
     kurt.pankratz@bakerbotts.com                   Leo L. Lam - # 181861
12   Chad C. Walters (SBN 24034730) (Pro Hac        llam@keker.com
      Vice)                                         Matthew M. Werdegar - # 200470
13   chad.walters@bakerbotts.com                    mwerdegar@keker.com
14   James Williams (SBN 24075284) (Pro Hac         Michelle Ybarra - # 260697
      Vice)                                         mybarra@keker.com
15   james.williams@bakerbotts.com                  Jay Rapaport - #281964
     Harrison Rich (SBN 24083730) (Pro Hac Vice)    jrapaport@keker.com
16   harrison.rich@bakerbotts.com                   Bailey Heaps - # 295870
     Clarke Stavinoha (SBN 24093198) (Pro Hac       bheaps@keker.com
17
      Vice)                                         David J. Rosen - # 296139
18   clarke.stavinoha@bakerbotts.com                drosen@keker.com
     Bryan D. Parrish (SBN 24089039) (Pro Hac       Anna Porto - # 319903
19    Vice)                                         aporto@keker.com
     bryan.parrish@bakerbotts.com                   633 Battery Street
20   Morgan E. Grissum (SBN 24084387) (Pro Hac      San Francisco, CA 94111-1809
      Vice)                                         Telephone: 415 391 5400
21
     morgan.grissum@bakerbotts.com                  Facsimile: 415 397 7188
22    Casey L. Shomaker (SBN 24110359) (Pro Hac
      Vice)                                         Attorneys for Defendant
23    casey.shomaker@bakerbotts.com                 ZSCALER, INC.
      2001 Ross Avenue, Suite 700
24    Dallas, TX 75201
      Tel: (214) 953-6500/Fax: (214) 953-6503
25
     Wayne O. Stacy (SBN 341579)
26   wayne.stacy@bakerbotts.com
27   101 California Street, Suite 3600
     San Francisco, CA 94111
28   Tel: (415) 291-6206/Fax: (415) 291-6306
                           STIPULATED REQUEST AND [PROPOSED] ORDER
                                       Case: 3:17-CV-04414-JST
 1   Jennifer C. Tempesta (SBN 4397089) (Pro Hac
 2    Vice)
     jennifer.tempesta@bakerbotts.com
 3   30 Rockefeller Plaza
     New York, NY 10112
 4   Tel: (212) 408-2500/Fax: (212) 408-2501
 5   Attorneys for Plaintiffs
 6   SYMANTEC CORPORATION AND
     SYMANTEC LIMITED
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                         STIPULATED REQUEST AND [PROPOSED] ORDER
                                     Case: 3:17-CV-04414-JST
 1                                        [PROPOSED] ORDER

 2   PURSUANT TO STIPULATION, IT IS SO ORDERED.

 3

 4   DATED: February 15, 2019

 5                                                 Hon. Jon S. Tigar
 6                                                 United States District Judge

 7
                                    Attestation Regarding Signatures
 8
            I, James C. Williams, attest that all signatories listed, and on whose behalf the filing is
 9
     submitted, concur in the filing’s content and have authorized the filing.
10

11
     Dated: February 13, 2019                          By:     /s/James C. Williams
12                                                                 James C. Williams

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                           STIPULATED REQUEST AND [PROPOSED] ORDER
                                       Case: 3:17-CV-04414-JST
